Citation Nr: 0501050	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2002 RO decision that, in pertinent part, denied 
service connection for PTSD.  The veteran filed a notice of 
disagreement with this decision in January 2003, and the RO 
issued statement of the case in June 2003.  In August 2003, 
he timely perfected his appeal.

The Board notes that the 2002 rating decision also denied 
service connection for bipolar disorder.  However, the 
veteran's notice of disagreement (NOD) was only with respect 
to the PTSD claim, so any claim concerning the bipolar 
disorder is not before the Board.

A personal hearing before the Board was scheduled at the 
veteran's request in July 2004, however, the veteran failed 
to attend this hearing.


FINDINGS OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the RO's July 
2002 rating decision, and the June 2003 statement of the case 
(SOC), the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfied.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for service 
connection for PTSD, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence previously received 
and requested to provide authorization for the release of any 
additional medical records which may be available.  The 
veteran was also requested to identify any additional 
information or evidence that he wanted VA to try and obtain.  
Finally, the veteran was asked to provide details and 
information as to his alleged inservice stressor(s).

The March 2002 letter from the RO to the veteran, and the 
June 2003 SOC, collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim herein.  The 
June 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and no further development is 
warranted in this case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran claims service connection for PTSD based on 
alleged service stressors during his service in Vietnam.  The 
veteran served on active duty in the Army from January 1970 
to June 1972, including service in Vietnam.  His service 
personnel records reflect that he served as a helicopter 
pilot for the 213th Assault Support Helicopter Company.  
There is no indication of any awards denoting combat service.  

In support of his claim, the RO has obtained all post service 
treatment records identified by veteran.  A review of these 
records, consisting of his treatment records from the VA 
medical center in New Orleans, Louisiana, dated from June 
1999 to March 2002, revealed a variety of psychiatric 
diagnoses, including bipolar disorder and manic-depressive 
disorder.  There is no diagnosis of PTSD within these 
records.  The veteran said to treatment providers that he 
thought he had PTSD and asked to be evaluated for such, but 
no medical professional conducted such an evaluation and then 
rendered a diagnosis of PTSD.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).


ORDER

Service connection for PTSD is denied.

	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


